Citation Nr: 1627214	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for joint pain with fibromyalgia.  

3.  Entitlement to service connection for chronic headaches.  

4.  Entitlement to service connection for a disorder manifested by difficulty breathing, including as the result of undiagnosed illness.  

5.  Entitlement to service connection for acid reflux, claimed as gastroesophageal reflux disease (GERD), including as the result of undiagnosed illness.  

6.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety disorder.  

7. Entitlement to an increased rating in excess of 10 percent for residuals of a stress fracture of the left hip.  



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and T. P.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from November 1987 to May 1988 and on active duty from December 1990 to July 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, a travel board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the Veteran's claims file.

On May 20, 2016, the Board issued a decision that awarded a rating of 30 percent for irritable bowel syndrome (IBS), effective July 28, 2009; dismissed the claim of TDIU; denied a rating in excess of 10 percent for residuals of a stress fracture of the left hip; and remanded the issues involving chronic fatigue syndrome, joint pain with fibromyalgia, chronic headaches, a disorder manifested by difficulty breathing, acid reflux claimed as GERD, and an increased rating for PTSD with anxiety.  On May 24, 2016, the Board received a motion for extension for submission of additional evidence, dated May 13, 2016, that was submitted by the Veteran's representative.  As the Board is granting this motion, the issues denied and remanded must be vacated.  The grant to 30 percent for IBS and dismissal of the claim of TDIU will remain.  

As noted, the Board is herein granting the representative's May 2016 motion to hold the record open for an additional 60 days for the submission of additional evidence and argument.  The Veteran and his representative have 60 days from the date on the title page of this Vacatur to submit such.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

As noted, the Board dispatched a decision on May 20, 2016, after the Veteran's representative had filed a motion for a 60 day extension, but before that motion was received at the Board.  As the Board granted an increased rating for IBS and dismissed the issue of TDIU, which was withdrawn by the Veteran and his representative at the Board hearing in March 2016, these matters will not be subject to the order to vacate and will be left intact.  The claim of entitlement to a rating in excess of 30 percent for IBS will remain on appeal.  To insure due process, however, the Board will vacate the issues of increased ratings for PTSD and residuals of a stress fracture of the left hip and service connection for chronic fatigue syndrome, joint pain with fibromyalgia, chronic headaches, a disorder manifested by difficulty breathing, and acid reflux claimed as GERD.  

Accordingly, the May 20, 2016 Board decision regarding the issues of increased ratings for PTSD and residuals of a stress fracture of the left hip and service connection for chronic fatigue syndrome, joint pain with fibromyalgia, chronic headaches, a disorder manifested by difficulty breathing, and acid reflux claimed as GERD  is vacated.  Following the expiration of the additional 60 days granted herein for the submission of additional evidence and argument, the Board will issue a decision on the issues on appeal.



	                        ____________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals

